Citation Nr: 1017271	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  04-36 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include as due to personal assault.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from September 1976 to June 
1977 and from September 1981 to September 1984.  He also had 
a period of service from February 1985 to July 1987 that was 
found to be dishonorable for VA purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO rating decision that 
denied service connection for a psychiatric disorder, to 
include as due to personal assault.  In March 2008, the Board 
remanded this appeal for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Veteran's service treatment records for his periods of 
service form September 1976 to June 1977 and from September 
1981 to September 1984 are not of record.  The only available 
service treatment records refer to his period of dishonorable 
service from February 1985 to July 1987.  The service 
treatment records for that period indicate that on a medical 
history form at the time of a February 1986 examination, the 
Veteran checked that he suffered from depression or excessive 
worry.  The reviewing examiner noted that he had depression 
reaction secondary to an illegible term.  The February 1986 
objective examination report included a notation that the 
Veteran's psychiatric evaluation was normal.  

The Veteran has specifically alleged that he was sexually 
assaulted during his period of service from September 1981 to 
September 1984, a period for which his service treatment 
records are not in the claims file.  For example, in a 
December 2004 response to a PTSD questionnaire, the Veteran 
alleged that incidents occurred during the period from July 
1983 to September 1984, when he was with the 10th Field 
Artillery Battalion.  He stated that in approximately 
September 1983, he was raped by his roommate.  The Veteran 
indicated that he reported the incident and was examined the 
next morning at the infirmary.  He stated that he was told 
there was no permanent damage.  He further noted that the day 
before the expiration of his term of service in Germany 
(apparently in September 1984), he was sexually assaulted 
again.  

Additionally, in his October 2004 substantive appeal, the 
Veteran stated that he attempted suicide during service.  He 
reported that his stomach was pumped, but that they didn't 
find anything because he didn't know how to take an overdose 
of sleeping pills.  He stated that the decision to not get 
psychiatric help after his attempted suicide was made by the 
chain of command.  It is unclear when the Veteran was 
alleging that the suicide attempt occurred in terms of his 
various periods of service.  

This case was previously remanded by the Board in March 2008.  
One purpose of the remand was for a search to be conducted 
for all service treatment records (including copies and any 
Mental Health Clinic records) pertaining to the Veteran 
during his periods of service from September 1976 to June 
1977 and from September 1981 to September 1984.  In the REMAN 
instruction, the Board specifically directed that if the 
records were not obtainable, the RO should render a specific 
finding that further efforts to obtain such records would be 
futile.  

Action performed pursuant to the March 2008 remand 
instructions was not responsive.  

In April 2008, the RO requested the Veteran's complete 
medical and dental records (service treatment records).  A 
May 2008 response from the National Personnel Records Center 
(NPRC) indicated only that a prior response was furnished in 
March 2006 that contained service treatment records.  The 
Board observes, however, that the actual March 2006 response 
from the NPRC only noted that a response furnished in 
September 1997 contained service treatment records.  Despite 
the fact that these responses appear to indicate that reports 
were furnished, the Board notes, as discussed above, that the 
service treatment records for the Veteran's periods of 
service from September 1976 to June 1977 and from September 
1981 to September 1984, have never been provided.  

The Board specifically remanded this case in March 2008 
because the responses of record from the NPRC stated that the 
Veteran's service treatment records had already been 
furnished when they clearly had not been furnished.  
Following the Remand, the agency of original jurisdiction 
simply did another request for service treatment records to 
the NPRC and received the same response.  The RO did not 
specifically request the service treatment records for the 
periods from September 1976 to June 1977 and from September 
1981 to 1984.  Additionally, the RO did not request copies of 
any Mental Health Clinic records for those periods.  The RO 
did not make any attempt to ascertain the location of any 
outstanding pertinent records, much less determine whether 
any such could be obtained for the file.  Further, the Board 
notes that the RO did not render a specific finding that 
further efforts to obtain such records would be futile as 
indicated pursuant to the March 2008 remand.  

Thus, unfortunately, this case must again be remanded to 
accomplish the following: (a) to determine whether any 
pertinent records remain outstanding; and (b) to obtain 
copies of such, including specifically any available service 
treatment records, including copies of any Mental Health 
Clinic records, pertaining to the Veteran's periods of 
service from September 1976 to June 1977 and from September 
1981 to September 1984; or, if no such records are available, 
(c) to certify that such records were sought but are found to 
be unobtainable.  See Stegall v. West, 11 Vet. App. 268 
(1998).  
        
Accordingly, these issues are REMANDED for the following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
and request that a search be conducted 
for all service treatment records 
(including copies and any Mental Health 
Clinic records) pertaining to the Veteran 
during his periods of service from 
September 1976 to June 1977 and from 
September 1981 to September 1984.  Copies 
of any pertinent records outstanding 
should be added to the claims file.  If 
more details are required to conduct such 
search, the Veteran should be asked to 
provide the necessary information.  The 
results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
Veteran informed of any negative results.  
If the records are not obtainable the RO 
should render a specific finding in a 
memorandum added to the file that clearly 
states the reasons why the search was not 
fruitful and why further efforts to 
obtain such records would be futile.  

2.  Thereafter, review the claim for 
entitlement to service connection for a 
psychiatric disorder, to include as due to 
personal assault.  If the claim remains 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and give them an 
opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

